ON MOTION FOB BEHEAKING.
Gill, J.
Our opinion in this case is attacked, on motion and argumeht for rehearing, ■ mainly on the ground that we make a new contract for the parties; that it was by the agreement of the insurer and insured stipulated that no additional insurance should be taken on the property except by the written assent of the company’s general agent, whereas we have held that such other insurance may be taken without such consent in writing.
Defendant’s counsel have put themselves on the ground formerly occupied by the supreme court of this stir a, rather than on the more liberal doctrine of the later cases. In Hutchinson v. Ins. Co., 21 Mo. 97, defendant’s contention is sustained, as it was there held that “ a condition annexed to a policy of insurance that the assured shall cause any previous or subsequent insurance to be indorsed on his policy, is a condition precedent, and is not satisfied by verbal notice to the insurer of such other insurance.” The argument was there, as here, made that, although the main purpose of the provision might be effected by a mere verbal notice of the insurance without any written indorsement upon *115the policy, still,- as the parties had contracted in terms how proof of such notice and consent should be manifested, the courts should not substitute any other mode of proof, etc. This rule, however, has been materially modified in the later cases. The Hutchinson case (supra) was expressly disapproved in Haywood v. Ins. Co., 52 Mo. 181, where it was held that the courts now indulge a more liberal rule in favor of the insured. “ In these late cases,” says the court, “it has been held that the condition in the policy under consideration, as well as other conditions of similar nature, may be waived by the company, and that waiver may be as well made by acts as by positive declarations, and that the company may be estopped under certain circumstances, where, by a course of dealing, or its open actions, it has induced . the assured to pursue the policy to his detriment.” Só the same just rule was announced in Pelkington v. Ins. Co., 55 Mo. 172. Wagner, J., there says, “ When the assured has notified the company that he has procured additional insurance, it is the duty of the company, if it does not intend to be further bound or to continue the risk, to express its dissent, and not to allow the party to repose in fancied security to be victimized in case of loss. If a party, by his silence, directly leads another to act to his injury, he will .not be permitted, after the injury has happened, to then allege anything to the contrary; for he who will not speak when he should will not be allowed to speak when he would. These decisions are followed and approved in the Hamilton case, 94 Mo. 368-9, which we cited and followed in our original opinion. Nor do these cases have only to do with matters occurring prior to the consummation of the contract, as stated in this argument for rehearing. Quite the reverse is true. They were indeed all treating of the effect of policies issued subsequent to the making of the policy in suit. Now we discover no reason why these decisions from our supreme court shall not settle this case in favor of *116tile plaintiff. The facts as found by the trial judge coincide in every substantial particular with those passed on in 94 Mo. and other cases. Defendant, through its general agent at Chicago, had notice of the additional insurance, and though no consent was entered in writing, as was provided in the policy, he yet remained silent, gave no notice of dissent or assent, and' thereby led the plaintiff to believe that all was right. The company cannot now be heard in this effort to declare the policy forfeited. Motion for rehearing overruled.